DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 8, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Weikel (US 2006/0200040) in view of Bruszewski (US 2009/0234348) and Beasley (US 2013/0237780).
Regarding claims 2, 6, 8, 10 and 11, Weikel discloses a tissue resection system (fig. 9) with a handle (530) connected to an elongated sleeve assembly (588) including a windowed outer sleeve (window 564 in cannula 590) and an axially and rotatably movable inner sleeve (555, paragraph [0064]), a capture channel (either some proximal part of 555 or 592) and a flow channel defined between an outer surface of the inner sleeve and an inner surface of an outer sleeve (594). Weikel further discloses a fluid source that is remote from the handle (e.g. 556 in fig. 9) where the fluid is used in conjunction with a “pump mechanism” to provide flow when the inner sleeve is in a position that closes the window (fig. 13C). The resection is performed in cycles (see e.g. [0072] and figs. 13A-C). Weikel does not disclose that the “pump mechanism” includes a pump, or a displacement pump more specifically, or that the pump is located inside the handle. Regarding pumps in general, Bruszewski discloses an ablation system which uses a fluid and teaches the fluid can be moved by different kinds of pumps including a positive displacement pump ([0060]). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to provide the device of Weikel with any commonly known source of positive pressure for fluid, including a positive displacement pump as taught by Bruszewski, which would produce the predictable result of allowing fluid to be circulated through the system. Regarding the location of the pump, Applicant has not disclosed that the location of the pump is critical or produces unexpected results. In fact, that Applicant had claimed “in or proximate” suggests the opposite, that exactly where the pump is located is not of central importance. The prior art supports Applicant’s position, teaching that pumps located inside or outside the handle are functional equivalents (MPEP 2144.06). Beasley, for example, discloses a tissue sampling device (fig. 1) and teaches that a pump for moving tissue samples can be located in a console (132, [0059]) or in a handle (112). Therefore, before the application was filed it would have been obvious to one of ordinary skill in the art to modify the device of Weikel-Bruszewski to include a pump inside the handle, as taught by Beasley, or anywhere else the pump would produce the predictable result of moving fluid in a desired manner. 

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Weikel, Bruszewski and Beasley, further in view of Zadno-Azizi (US 5,833,644).
Regarding claims 3-5, Weikel does not disclose whether the flow is provided at a constant or non-constant/pulsed rate during the cycle. However, constant or non-constant rates are the only two possibilities and the fact that Applicant has claimed both suggests that neither produces an unexpected result. Further, it is well established that irrigation and aspiration can be applied in a continuous or non-continuous manner suggesting they are functionally equivalent (MPEP 2144.06), as taught by Zadno-Azizi (col. 16 lines 32-37). Therefore, before the application was filed, it would have been obvious to provide the system of Weikel-Bruszewski-Beasley with any either a continuous or non-continuous flow of fluid, as taught by Zadno-Azizi, which would produce the predictable result of moving tissue in a desired manner.

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Weikel, Bruszewski and Beasley, further in view of Fritsch (US 2008/0045859).
Regarding claim 7, Weikel does not disclose the volume of fluid used to push tissue. However, since a fluid is used there must be some volume and Applicant has not disclosed that the claimed volume range is critical or produces an unexpected result. Fritsch discloses a medical device which uses a pump that dispenses liquid in 0.5-700 cc increments ([0102]). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to allow the system of Weikel-Bruszewski-Beasley to use any commonly known volume of fluid to assist the movement of tissue during a cycle of the cutting tube, including any value between 0.5-700 cc as taught by Fritsch, that would produce the predictable result of moving tissue in a desired manner.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Weikel, Bruszewski and Beasley, further in view of Hibner (US 2011/0046513).
Regarding claim 9, since the system Weikel-Bruszewski includes a fluid pathway that extends through the handle, some part of that pathway could be considered a “fluid reservoir” which would temporarily hold fluid (i.e. as the fluid passes through the handle). However, more narrowly, handles with fluid reservoirs are fairly common in the art. Beasley has one ([0059]), but as another example Hibner discloses a tissue resecting system that includes a tissue reservoir in the handle (40, fig. 1). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to provide the handle of Weikel-Bruszewski-Beasley with a tissue collection chamber, as taught by Hibner, to allow a user easy access to the sample collected. Since fluid is used to transport the sample to its end point, the tissue collection chamber will also function as a fluid reservoir. 
 
 Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the amendments have necessitated new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding other references which teach a pump can be located inside or outside a handle, see paragraph [0076] of US 2011/0306968 to Beckman, paragraph [0044] of US 2013/0289558 to Reid and paragraph [0019] of US 2009/0259150 to Ostrovsky. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794